Citation Nr: 0613034	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-17 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for schizophrenia from November 1, 1954, to October 
31, 1955.

2.  Entitlement to a disability rating in excess of 10 
percent for schizophrenia from November 1, 1955, to December 
7, 1971.

3.  Entitlement to a disability rating in excess of 30 
percent for schizophrenia from December 8, 1971, to March 25, 
1975.

4.  Whether clear and unmistakable error (CUE) exists in the 
December 1976 and October 1980 rating actions which assigned 
a 50 percent rating for schizophrenia.

5.  Whether clear and unmistakable error exists in the July 
1986, July 1987, and November 1988 rating actions which 
assigned a 70 percent rating for schizophrenia.

6.  Whether there was CUE in a May 1988 decision of the Board 
of Veterans' Appeals. 


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant served on active duty from August 1940 to 
October 1945 and from December 1947 to April 1948.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating decisions by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A July 2000 Board decision was vacated and remanded by order 
of the United States Court of Appeals for Veterans Claims 
(Court) on April 27, 2001.

After considerable additional development, the Board issued 
decisions in May 2004 and June 2004, and the veteran again 
appealed to the Court.  In January 2006, the Court vacated 
the May 2004 and June 2004 Board decisions and dismissed the 
appeal for lack of jurisdiction due to the death of the 
veteran.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1940 to October 1945 and from December 1947 to April 
1948.

2.  In April 2006, the Board was notified that the veteran 
died in October 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.


____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


